IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                             Assigned on Briefs July 18, 2012

    STATE OF TENNESSEE v. JIM GEORGE CONASER A.K.A. JIMMY
                     GEORGE CONASER

                 Direct Appeal from the Circuit Court for Davidson County
                    No. 2010-D-3273        Cheryl A. Blackburn, Judge



                   No. M2011-02086-CCA-R3-CD - Filed August 21, 2013



N ORMA M CG EE O GLE, J., concurring in part and dissenting in part.

       Although I agree with most of the conclusions set forth in the majority opinion,
including that the appellant’s arrest created a break in the events, I respectfully disagree that
the evidence is insufficient to support the appellant’s conviction in count 2 for failing to sign
the TBI registration form. Therefore, I would affirm both of the appellant’s convictions.

        The majority opinion concludes that the evidence is insufficient to support the
conviction in count 2 because Tennessee Code Annotated section 40-39-203(b)(1) provides
that an incarcerated offender must complete and sign a TBI registration form within forty-
eight hours prior to the offender’s release and because the State failed to present evidence
that the appellant was released following his incarceration on August 9, 2010. However, in
my view, Tennessee Code Annotated section 40-39-203(b)(1) applies to a sexual offender
initially released from confinement, and an offender who was initially released from
confinement without registering and signing a TBI registration form should be required to
do so on demand, regardless of whether the offender is reincarcerated. As pointed out by the
majority, the purpose of the Act is to protect the public from sexual offenders. However,
Tennessee Code Annotated section 40-39-201(b)(6) provides that in order “[t]o protect the
safety and general welfare of the people of this state, it is necessary to provide for continued
registration of offenders and for the public release of specified information regarding
offenders.” (Emphasis added.) Allowing a sexual offender, who has fallen through the
cracks and failed to register initially as required by the Act, to shirk registration upon
reincarceration is illogical and contrary to the purpose of the Act.
       I believe the appellant was required to register and sign the TBI registration form
when Deputy Payne presented it to him. Therefore, I would affirm the appellant’s conviction
in count two.




                                          ____________________________________
                                          NORMA McGEE OGLE, JUDGE